 In the Matter Of PRATT & LETCHWORTH CO., INC., EMPLOYERandLOCAL316, INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, C. I. 0., PETITIONERCase No. 3-RC-366.-Decided April 3, 1950DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before John C. McRee,hearing officer.The hearingofficer's rulingsmade at the hearing arefree from prejudicial error and are hereby a.ffirlned.Upon the entire record in this case, the Board 1 finds :1.The Employeris engagedin commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.The questions concerning representation :The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Buffalo, New York, plant.United Electri-cal, Radio and Machine Workers of America, and its affiliatedamalga-mated Local 326 (hereinafter called respectively the UE and theAmalgamated), assert that they hold a contract covering these em-ployees which will not expire until November 12, 1950; accordingly,they contend that the petition, which was filed November 7, 1949, ispremature, and that the contract is a bar to further proceedings in thismatter.PatternMakers League of North America, Buffalo Association,AFL (hereinafter called the Pattern Makers),seeks a unitof pattern-makers and apprentices.This alleged craft unit is part of the afore-mentioned unit of production and maintenance employees.The Peti-tioner, the UE, the Amalgamated, and the Employer allassert thatthe contract is a bar toan election in this craft unit.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Reynolds, and Murdock].89 NLRB No. 23.124 PRATT & LETCHWORTH CO., INC.125For the reasons hereinafter set forth, we find that questions affect-ing commerce exist concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.(a)Bargaining and organizational historyLocal No. 316, United Electrical, Radio and Machine Workers ofAmerica (hereinafter called UE 316), was certified by the Board, onMarch 30, 1943,2 as an exclusive bargaining representative of the Em-ployer's production and maintenance employees.During January1944, the UE chartered the Amalgamated as a local to encompass with-in its membership employees of the Employer (previously members ofUE 316) and also employees of other employers in the area; at thesame time, UE 316 surrendered its charter, and its members becamemembers of the Amalgamated.No action was taken, however, totransfer the Board certification of UE 316 to the Amalgamated.Despite the amalga.matiori, the membership of. UE 316 3 did notlose its group identity.Rather, such a group continued to exist andfunction with a measure of autonomy within the framework of theAmalgamated; thus it continued to hold regular meetings limited toemployees of the Employer, to elect its own officers and stewards,and to bargain with the Employer. Such autonomy was enjoyed inconformity with the constitution of the Amalgamated which pro-vided, in part, that each shop should elect its own officers and stewards,.and should specify their duties.4The Amalgamated likewise heldregular meetings, in which members of UE 316 and other shop groupsparticipated; it also elected its own officers, some of whom were mem-bers of UE 316.5 The meetings of the Amalgamated consideredproblems pertaining to the various shops within the Amalgamated,as well as problems common to the entire membership.UE 316 madeuse of the office, secretarial staff, and business agent of the Amalga-mated.The dues checked off by the Employer 'for members of UE316 were remitted to the Amalgamated's office and deposited in theAmalgamated's bank account.The members of UE 316 were included2Pratt & Letchworth Co., Inc.,47 NLRB 1252.8For purposes of clarity, we will continue to use the term "UE 316" to refer to thegroup of employees of the Employer, within the Amalgamated, which had formerly con-stituted UE Local No. 316.4There is conflicting testimony as to which of two partly inconsistent sets of bylawswere adopted and used by UE 316 subsequent to the amalgamation. Apart from notingthat there is this confusion as to the bylaws, we do not consider it necessary to resolvethe conflict on this point.SMembers of UE 316 were also elected as delegates from the Amalgamated to UE Inter-national Conventions. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the count of members for whom the Amalgamated paidper capitaassessments to the UE.Since the amalgamation, all contracts and agreements with theEmployer, including the most recent contract,' have been executed inthe name of UE 316' by the officers of UE 316, the business agent ofthe Amalgamated, and upon occasion an international representativeof the UE.With the exception of the Amalgamated's business agent,no officials of the Amalgamated who were not also officers of UE 316participated in negotiations or processing grievances with the Em-ployer; moreover, none of the officers of UE 316, even though theymay have also been officers of the Amalgamated, participated in ne-gotiations or processing grievances with respect to any of the othershop groups within the Amalgamated.No official of the Amalga-mated, other than the business agent, was given bargaining authorityby the Amalgamated's constitution; his authority was limited to assist-ing the shop groups, and he was prohibited from having direct deal-ings with any employer without authorization by the shop group.(b)The disaffiliationOn November 2, 1949, the UE and the CIO parted company, andon the same day the CIO issued a Certificate of Affiliation to theInternationalUnion of Electrical, Radio and Machine Workers,C. I. O. (hereinafter called the IUE).sAt a meeting of UE 316 he] don November 6, 1949," the members of UE 316 voted, by a margin of116 affirmative to 1 negative, to disaffiliate from the UE, to organizethe Petitioner as an affiliate of the IUE, to continue the officers of UE316 as the officers of the Petitioner, and to demand that the Employerrecognize the Petitioner as the successor to UE 316 and as the unionG This contract was executed on November 12, 1947, between the Employer and UE 316 ;the term of the contract was for a period of 1. year, and from year toyearthereafter, inthe absence of 60 days' notice to terminate.No timely notice to terminate was givenbefore the 1949 automatic renewal date ; the petition in this proceeding was filed afterthat date.,There is testimony that the contracts were thus executed because the Employer refusedto recognize any labor organization other than the certified union.There is also conflict-ing testimony as to whether the Employer in fact recognized UE 316 or the Amalgamatedas the representative of its employees.Except to note that there is confusion as.to theidentity of the labor organization recognized by the Employer, we do not consider itnecessary to resolve the conflict on this point.9SeeGeneral Motors Corporation, Frigidaire Division, et at.,88 NLRB 450.9One hundred and seventeen of the approximately 425 members of UE 316 were presentat this meeting. (There were at that time between 435 and 485 employees in the contractunit.)The UE and the Amalgamated contend that the meeting was called on shortnotice, and that its purpose was not clearly stated in the meeting notices. The Board willnot, however. determine the legality of any of the aspects of a dissaffiliation.Sun Ship-building and Dry Dock Company,86 NLRB 20. PRATT & LETCHWORTH CO., INC.127party to the contract."The Employer refused to recognize the Peti-tioner, in the absence of a Board certification.The Amalgamated alsodemanded that the Employer continue to recognize it as the unionparty to the contract."(c)The positions of the parties on the question of contract bar in thecontract unitThe Petitioner contends that UE 316 was the bargaining representa-tive of the Employer's production and maintenance employees, andthe union party to the contract; it asserts that the Amalgamated wasmerely a "housekeeping" unit for the various shop groups whichcomprised its membership.It asserts further that UE 316 is defunct,and that no entity of the UE capable of administering the contractremains among the employees of the Employer. It argues that it(the Petitioner), a local union which had once been affiliated with thoUE, but had disaffiliated therefrom and remained in the CIO, suc-ceeded UE 316 to all representative rights, including all rights underthe contract.It contends, accordingly, that the contract is not a barto all immediate election in the production and' maintenance unitestablished in the contract.The UE and the Amalgamated contend, on the other hand, that inview of the amalgamation the Amalgamated was, despite the languageof the contract, the bargaining representative of the Employer's pro-duction and maintenance employees and the union party to the con-tract.They argue that UE 316, as such, was incapable of negotiatingfor or executing a contract.They assert that despite the disaffiliationof a group of individuals, the Amalgamated remains in existence andfunctioning, and is ready, willing, and able to administer the contract.They contend, accordingly, that the contract is a bar to the electionsought by the Petitioner.The Employer takes no position on this issue.I^Within a few days after the meeting, approximately 420 of the approximately 425employee, who had previously authorized a checkoff in favor of the UE signed revocationsof such authorizations, approximately 425 employees authorized a checkoff in favor of thePetitioner, and approximately 415 employees authorized the Petitioner to be their exclusivebargaining agent."The Amalgamated has continued as an active functioning labor organization.At thetime of the hearing (December 20, 1949), it had approximately 640 members, as comparedwith approximately 1,100 before the disaffiliation.At the time of the hearing, however,it had only 2 dues-paying members, and no officers or stewards, among the then employedemployees of the Employer ; it had additional members and stewards among employees ofthe Employer who had been laid off but were subject to recall. An unspecified number ofemployees of the Employer continued to attend meetings of the Amalgamated ; however,meeting notices were'not sent to former members who had joined the Petitioner. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Conclusions as to the contract unitOn the basis of the foregoing recital of events, we find that, forthe reasons stated by the Board majority in theBoston Machinecase,l-the contract is not a bar to the immediate election sought by thePetitioner.13(e)Contentionsof theparties as to an election in the alleged craft unitThe Pattern Makers assert that a contract which is found to beno bar to as election in the over-all production and maintenance unitis likewise not a bar to an election in any segment of that unit.As indicated above, all other parties contend,on the other hand, thatthe contract remains a bar to an election in the smaller unit sought bythe Pattern Makers.They assert that there are conflicting claimsonly as to the identity of the union holding the contract and that anelection,if directed,is solely for the purpose of ascertaining whichunion shall administer the contract.Once this identity is. establishedthey contend that under established contract bar principles,the con-tract is a bar to an election among any group of employees covered bythe contract.(f)Conclusions as to the alleged craft unitWe accept the Pattern Makers' view.There is a large body of Board law dealing with the question ofcontract bar.The principles thereby established have resulted fromthe Board's attempt to achieve the statutory objectives of freedom inthe choice of a bargaining representative, and stability in labor-management relationships.At times these two objectives seemingly,or in fact may, call for contrary results in a given situation. In thepresent case, however, we believe that they both point to the sameconclusion.Unrest in a unit necessarily pervades the entire unit.Accordingly,when the normal bargaining relationship between the Employer andthe bargaining representative of a group of its employees has become,as indicated above, a subject of extreme confusion and uncertainty,and an election is directed to resolve the resulting question concerningrepresentation, then, in our opinion it is more consistent with thestability concept to resolve, if we can, all proper questions of repre-sentation affecting all components of that group.Moreover, suchelections in the over-all unit and in its components also effectuate thefreedom of choicedesideratum,which itself contributes substantially12BostonMachine Works Company,89 NLRB 59.11See alsoThe Liquid Carbonic Corporation,85 NLRB 284. PRATT & LETCHWORTH CO., INC.129to harmonious labor relations.As the Board majority stated in theBoston.Machinecase, we do not purport, inthisproceeding, to passupon either the property rights of the parties, or their collective bar-gaining obligations with reference to the current contract.Accord-ingly, we conclude that, as the contract is not a bar to an immediateele6ion in the over-all production and maintenance unit, it is there-fore not a bar to an immediate election among the patternmakers, asegment of that unit.4.The appropriate units ; the determination of representatives :The Pattern Makers seeks to sever a unit of patternmakers andapprentices from the established production and maintenance unit.The Petitioner, the UE, the Amalgamated, and the Employer allassert, on the basis of the inclusion of patternmakers in the productionand maintenance unit since 1933, and the alleged integration of theEmployer's operations, that the unit sought by the Pattern Makers isinappropriate.They contend that only the established productionand maintenance unit is appropriate.The'-record discloses that the patternmakers are skilled craftsmenwho perform the usual duties of their craft and who are required toundergo the usual apprenticeship before attaining journeyman status.The fact that they perform a portion of their duties in conj unctionwith other employees, or in portions of the plant other than the patternshop, does not detract from their status as craftsmen.14Accordingly,we find that they may constitute a separate appropriate unit, despitetheir previous inclusion in a broader unit.15However, they also mayappropriately remain a part of the production and maintenance unit.We shall snake no final unit determination at this time, but shall firstascertain the desires of the employees as expressed in the electionshereinafter directed.We shall direct that separate elections be heldamong the employees at the Employer's Buffalo, New York, plant,within the voting groups described below:(a)All patternmakers and apprentices, excluding supervisors asdefined in the Act;(b)All production and maintenance employees,1e excluding pat-14American Chain and Cable Company, Inc.,77 NLRB 850;Dow Chemical Company,77 NLRB 328.ss Lynchburg Foundry Company,83 NLRB 415.16A question is raised as to the inclusion in the unit of certain cooperative students,who work alternate 3-month periods in the Employer's plant. The record shows that theyhave not been considered as part of the established unit under the contract. The Employerasserts that their employment is merely incidental to their education.Accordingly, weshall exclude then from the unit. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDternmakers and apprentices, watchmen,17 officers, draftsmen, shopclerks, patrolmen, and professional employees, guards, and supervisors,as defined in the Act.-If a majority of the voters in voting group (a) select the PatternMakers; they will be taken to have indicated their desire to constitutea separate appropriate unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargainingwith theEmployer, separate elec-tions by secret ballot shall be conducted as early as possible,but notlater than 30 days from the date of this Direction,under the Directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations,among theemployees in the voting groups described in paragraph numbered 4,above, who were employedduringthe payroll period immediatelypreceding the date of this Direction of Elections,including employeeswho did not work during said payroll period because they were 111 oron vacation or temporarily laid off,but excluding those employees who'have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the elections,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether(a) the employees in the voting group described in paragraph4 (a) above desire to be represented,for purposes of collective bar-gaining, by Local 316, International Union of Electrical,Radio andMachineWorkers,C. I. O., or by Local 326,United Electrical, Radioand Machine Workers of America,or by Pattern Makers League ofNorth America,Buffalo Association,AFL,1s or by none of them; and(b) the employees in the voting group described in paragraph 4 (b).inabove desire to be represented,for purposes of collective bargaining,by Local 316,International Union of Electrical,Radio and MachineWorkers,C. I. 0., or by Local 326,United Electrical,Radio and Ma-chine Workers of America,or by neither of them.17we agree with the Employer that the watchmen, whose principal duty is to protectproperty of the Employer, are guards within the meaning of the Act, and that we must,accordingly, exclude them from the unit.C.V.Hill d Company, Inc.,76 NLRB158, 164.18The compliance status of Pattern Makers League of North America,Buffalo Associa-tion, AFL, has lapsed. since the hearing in this matter.The Regional Directoris herewith,instructed to delete the Pattern Makers League of North America, Buffalo Association,.AFL, from-the ballot in the election directed herein if Pattern MakersLeague of NorthAmerica, Buffalo Association, AFL, has not, within 2 weeks from this date,renewed itscompliance with Section 9 (f), (g), and (h).No electionshall be scheduled within the2-week period allowed untiland unlesscompliancehas been determined. PRATT & LETCHWORTH CO., INC.131Mnl[BLR REYNOLDS, dissenting :I would direct an election only in the broad production and main-tenance unit requested by the Petitioner and established by the existingcontract.Consistency with the views which I expressed in theBostonMachine Workscase 19 compels me to conclude that severance of thepatternmakers from the historical bargaining unit and their estab-lishment as a separate unit should be denied at this time. In that case,I took the position that the Board's certification should be conditionedby requiring that any new representative chosen in the election assumethe obligations of the existing contract for the remainder of its term.By directing an election in a unit other than the contract unit, theBoard is placing itsignpri7naturupon the abrogation by employees ofsuch contractual obligations.Clearly, the destruction of the pattern-makers' status as a component part of the unit presently, covered bythe contract and the certification of a new bargaining representativefor them makes impossible, from a practical point of view, any mainte-nance of their obligations under the existing contract. I would, there-fore, not direct an election in this smaller craft group.19Footnote 12,supra.889227-51-vol. 89-10